In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00118-CV
______________________________


ROBERT MCELROY AND DEE ANN HENRY, Appellants
 
V.
 
FRED HENRY, INDIVIDUALLY AND
AS INDEPENDENT EXECUTOR OF THE
ESTATE OF DAVID HENRY, DECEASED, Appellee


                                              

On Appeal from the 276th Judicial District Court
Camp County, Texas
Trial Court No. CV-02-3630


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Appellants, Robert McElroy and Dee Ann Henry, and appellee, Fred Henry, have presented
this Court with a joint motion to dismiss the pending appeal in this matter.  In such a case, no real
controversy exists, and in the absence of a controversy, the appeal is moot.
            We remand this cause to the trial court for entry of orders to effectuate the settlement
agreement among the parties.  
            We dismiss the appeal.



                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          December 13, 2005
Date Decided:             December 14, 2005